Citation Nr: 0411862	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 until May 
1969.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
April 2003 rating decision of the Regional Office (RO) in 
Togus, Maine that, among other things, denied service 
connection for PTSD.  The veteran expressed disagreement with 
this determination in a notice of disagreement received in 
April 2003, and has perfected a timely appeal to the Board.

The veteran was afforded a personal hearing at the RO in 
January 2003, and before the undersigned acting Veterans Law 
Judge sitting at Washington, DC, via videoconference, in July 
2003.  The transcripts of these hearings are of record.  

During the July 2003 videoconference hearing, the veteran and 
his representative raised the issue of whether a July 10, 
1973 rating decision that denied service connection for 
nervous condition contained clear and unmistakable error.  
This matter is not properly before the Board for appellate 
review at this time and it is referred to the RO for 
appropriate consideration.


REMAND

The veteran asserts that he now has PTSD, as the result of 
traumatic experiences in the military, for which service 
connection should be granted.

After a review of the record, the Board finds that further 
development is warranted in this instance.  Specifically, a 
May 1994 statement from the veteran and an August 2002 VA 
examination report notes that the veteran is receiving Social 
Security benefits.  Although Social Security records are 
usually only relevant to increased rating and unemployability 
determinations, the Board is of the opinion that they should 
be obtained in this case because of the history and diagnoses 
that might be contained in the medical reports supporting the 
grant of benefits.  

Furthermore, the veteran testified during the July 2003 
videoconference hearing that following service, he first 
sought mental health counseling in 1973 at Westros Park 
Clinic (also known as West Roxbury-Roslindale-Hyde Park 
Clinic). The RO should request these medical records, 
notwithstanding any individual efforts the veteran may have 
taken to obtain such records.

Finally, the Board points out that the liberalizing 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it are 
applicable to the issue on appeal.  The RO should ensure that 
all VCAA notification and duty to assist obligations have 
been met.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with 
copies of all records considered in 
arriving at that decision. 

2.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him another opportunity to 
submit any additional medical evidence 
or information and further argument to 
support his claim for service connection 
for PTSD.  He should be requested to 
identify any VA and non-VA health care 
providers who treated him for PTSD, 
including any health care providers not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request.  Specifically, those 
treatment records that may have been 
prepared at Westros Park Clinic (also 
known as West Roxbury-Roslindale-Hyde 
Park Clinic) beginning in 1973 should be 
obtained.  

If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims 
files, and the veteran and his 
representative so notified. 

3.  The RO should then undertake any 
other development required to comply 
with the VCAA and implementing 
regulations, to include ordering any 
examinations deemed necessary.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative must be 
furnished a supplemental statement of 
the case and be given the appropriate 
time period to respond before the claims 
files are returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




